Exhibit 10.4

 



 

November 4, 2019

LGL Systems Acquisition Corp.

165 W. Liberty St., Suite 220

Reno, NV 89501

 

Jefferies LLC

520 Madison Avenue, 2nd Floor

New York, New York 10022

 

  Re: Initial Public Offering

 

Ladies and Gentlemen:

 

Each of the undersigned hereby agrees that until the earliest of an initial
merger, share exchange, asset acquisition, stock purchase, recapitalization,
reorganization or other similar business combination (a “business combination”)
by LGL Systems Acquisition Corp. (the “Company”) or the Company’s liquidation,
the undersigned shall seek to source and shall present to the Company for its
consideration, prior to presentation to any other entity, any potential
investment or acquisition opportunity in a business or businesses having an
enterprise value at least equal to $350 million, subject to any pre-existing
fiduciary or contractual obligations the undersigned may have, and will not
enter into any agreement to purchase or invest in such business or businesses,
unless the Company determines not to pursue such potential acquisition.

 

Robert V. LaPenta hereby agrees not to become an officer or director of any
other special purpose acquisition company with a class of securities intended to
be registered under the Securities Exchange Act of 1934, as amended, which has
publicly filed a registration statement with the U.S. Securities and Exchange
Commission until the Company has entered into a definitive agreement regarding
an initial business combination or the Company has failed to complete an initial
business combination within the time period required by its amended and restated
certificate of incorporation, as it may be amended from time to time.

 

Each of the undersigned hereby acknowledges that the Company has established a
trust account (the “Trust Account”) containing the proceeds of its initial
public offering (the “IPO”) and from certain private placements occurring
simultaneously with the IPO (including interest accrued from time to time
thereon) for the benefit of the Company’s public stockholders and certain other
parties (including the underwriters of the IPO). For and in consideration of the
Company entering into this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each of the undersigned hereby agrees that it or he does not now and shall not
at any time hereafter have any right, title, interest or claim of any kind in or
to any assets held in the Trust Account, and shall not make any claim against
the Trust Account, regardless of whether such claim arises as a result of, in
connection with or relating in any way to this Agreement or any other matter,
and regardless of whether such claim arises based on contract, tort, equity or
any other theory of legal liability (any and all such claims are collectively
referred to hereafter as the “Released Claims”). Each of the undersigned hereby
irrevocably waives any Released Claims that it may have against the Trust
Account now or in the future as a result of, or arising out of, any
negotiations, contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever.

 

This Agreement shall become effective on the date first written above and shall
remain in effect for a period to expire on the earlier of (i) the consummation
by the Company of its initial business combination or (ii) the Company’s
liquidation.

 



 

 

 

 

This agreement constitutes the entire agreement and understanding of the parties
hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof. This agreement may not be changed, amended, modified or waived (other
than to correct a typographical error) as to any particular provision, except by
a written instrument executed by all parties hereto.

 

  ASTON CAPITAL, LLC       By:  /s/ Robert V. LaPenta     Name:Robert V. LaPenta
    Title: Chairman, CEO, Founder       /s/ Robert V. LaPenta    Robert V.
LaPenta         Acknowledged and Agreed:       LGL Systems Acquisition Corp.    
  By:  Robert LaPenta     Name: Robert LaPenta     Title: EVP and CFO

 



 

